Exhibit 10.11




MILLING AGREEMENT




THIS MILLING AGREEMENT (the “Agreement”) is made and entered into as of the 22nd
day of May, 2014, ("Effective Date") by and between NEW JERSEY MINING COMPANY,
an Idaho corporation, whose address is P.O. Box 1019, 89 Appleberg Road,
Kellogg, Idaho 83837 ("NJMC"), and GOLD HILL RECLAMATION AND MINING, INC., an
Idaho corporation, whose address is 5319 S. Apple Street, Boise, Idaho 83716
("Gold Hill").




RECITALS




A.

NJMC is the controlling owner and operator of the New Jersey Mill in Shoshone
County, Idaho (the "NJ Mill").




B.

Gold Hill is the lessee of certain mining properties in Shoshone County, Idaho
referred to as the "Golden Chest Mine” from which it intends to mine gold- and
silver-bearing ores.




C.

Gold Hill desires to ship ores from the Golden Chest Mine to the NJ Mill for
milling, processing and recovery of gold and silver contained therein, and NJMC
is willing to perform such services, all in accordance with the provisions
hereof.




AGREEMENT




In consideration of the mutual benefits and obligations herein provided and
other good and valuable consideration, NJMC and Gold Hill agree as follows:




ARTICLE 1

DEFINITIONS




1.1

DEFINITIONS. In addition to the terms defined elsewhere in this Agreement, as
used herein the words and phrases defined in this Article shall have the
meanings given below. Whenever the singular or plural number, or the masculine,
feminine, or neuter gender is used in this Agreement, it shall equally, where
the context admits, include the others.




"Affiliate" means any Person that directly or indirectly controls, is controlled
by, or is under common control with a Party.




"Agreement" means this Milling Agreement, as it may be modified or amended from
time to time, together with all Exhibits to it.




"Confidential Information " means the terms of this Agreement, all Technical
Data, and any other information concerning any matters affecting or relating to
the NJ Mill and the Golden Chest Mine and the performance of this Agreement,
except to the extent that such information has already been publicly released as
allowed herein by the Party providing such information or that the recipient of
such information can demonstrate was previously publicly released by a Person
who did not do so in violation or contravention of any duty or agreement.




“Concentrate Products” means flotation concentrate containing gold and silver
recovered from Treatment Ores after Milling that are ready to be shipped to a
smelter for smelting.








--------------------------------------------------------------------------------

“Crescent Silver” means Crescent Silver LLC.




"Dore’ Products" means metallic gold and silver recovered from Treatment Ores
after Milling in the form of dore’ bars that are ready to be shipped to a
refinery for refining.




"Fed to Process" means the introduction of Treatment Ores into the grinding
process at the NJ Mill.




"Golden Chest Mine" means the mining properties in Shoshone County, Idaho leased
by Gold Hill from Golden Chest, LLC, as more particularly described in Exhibit A
attached hereto.




"Governmental Authority" means any governmental authority, any local authority
and any political subdivision of any of the foregoing, any multi-national
organization or body, any agency, department, commission, board, bureau, court
or other authority thereof, or any quasi-governmental or private body
exercising, or purporting to exercise, any executive, legislative, judicial,
administrative, police, regulatory or taxing authority or power of any nature.




"Governmental Authorization" means any License, franchise, approval,
certificate, consent, ratification, permission, confirmation, endorsement,
waiver, certification, registration, transfer, qualification or other
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement.




"Grade" means the concentration by weight of gold or silver (as the case may be)
in the substance being tested after it has been dried. Grade shall be expressed
in grams per dry metric tonne.




"Indemnify" when stated as a covenant of a Party in a provision of this
Agreement in respect of claims, damages, losses, and liabilities means the
undertaking by such Party of an obligation to indemnify, defend, and hold
harmless the other Party and any other parties who are to be indemnified
pursuant to such provision, and it’s or their Affiliates, and their respective
directors, officers, agents, and representatives (collectively "Indemnitees"),
from and against any claims, demands or suits by any Person, losses,
liabilities, damages, obligations, payments, costs and expenses (including,
without limitation, damages or losses incurred by the Indemnitees and the costs
and expenses of defending any and all actions, suits, proceedings, demands and
assessments and of enforcing the indemnification obligation, which shall include
reasonable attorneys' fees and court costs, but excluding any incidental or
consequential damages or loss of profits) resulting from, relating to, arising
out of, or incurred in connection with the covenant, agreement, action, risk, or
other cause with respect to which the indemnification is given, provided,
however, that such indemnification shall not be applicable to such claims,
demands, etc. to the extent that they result from the negligence or willful
misconduct of the indemnified Party.




"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, treaty, proclamation, convention, rule or regulation (or official
interpretation of any of the foregoing) of any Governmental Authority and the
terms of any Governmental Authorization.




"Licenses" means all licenses, permits, and other authorizations necessary for
the conduct of Milling.




"Milling" means all undertakings, activities, and operations engaged in by NJMC
in the performance of treating Treatment Ores at the NJ Mill and processing the
same to the stage when Dore Products are recovered and delivered to a refinery
or to a concentrate level sold to smelter/other recovery method .





--------------------------------------------------------------------------------




"Party" or "Parties" means NJMC and/or Gold Hill, as the case may be.




"Person" means any individual, corporate entity, or Governmental Authority.




"Prime Rate" means the prime interest rate as quoted and published as "Prime" in
the Wall Street Journal under the heading "Money Rate", as the rate may change
from day to day, and which is the rate defined under such heading as being
charged by 70% of the largest banks to its best customers.




"Production Ores" means all ores extracted at the Golden Chest Mine that are
designated for further treatment at the NJ Mill in order to recover the gold
and/or silver contained therein.




“Ramp-Up Period” means the initial three month period of milling operations
which may include a short period of time prior to ore being fed to the grinding
process. The commencement of the Ramp-Up Period will be the date on which the
Minimum Advanced Payment is received by NJMC.




"Technical Data" means engineering studies and working papers, consultants'
reports and working papers, assays, samples, analyses, environmental studies,
correspondence with governmental officials and entities, metallurgical studies
and reports, and all other information and data in printed or electronic form
concerning the condition, operational characteristics and performance of, or
other technical matters related to, the NJ Mill and the performance of Milling
hereunder.




"Tonne" when used with reference to Production Ores and Treatment Ores Fed to
Process means a metric tonne with a dry weight of 1,000 kilograms.




"Treatment Ores" is defined in Section 3.2.




ARTICLE 2

OBLIGATIONS TO DELIVER

AND TO MILL GOLDEN CHEST ORES




2.1

GOLD HILL OBLIGATION TO DELIVER. Gold Hill agrees that it will deliver to NJMC
for Milling at the NJ Mill pursuant to the provisions hereof all of the
Production Ores produced at the Golden Chest Mine.  Based upon its current
mining plan, Gold Hill estimates that such deliveries of Production Ores will
average around Nine Thousand (9000) tonnes per month. In the event that the NJ
Mill cannot process all the Gold Hill Production Ores on an average daily rate,
then Gold Hill may have the excess Production Ores processed elsewhere.




2.2

NJMC OBLIGATION TO TREAT. NJMC agrees that it will accept deliveries of
Production Ores made pursuant to Section 2.1 and proceed to conduct Milling in
accordance with the provisions of this Agreement of those portions of such
Production Ores that are determined to be Treatment Ores pursuant to Section 3.2
and to load concentrate Products recovered therefrom on trucks for shipment
    to a refinery, or smelter or other recovery method pursuant to Section 4.3.
 




ARTICLE 3

DELIVERIES OF PRODUCTION ORES BY GOLD HILL




3.1

DELIVERIES OF PRODUCTION ORES. Gold Hill will deliver Production Ores to ore
stockpile areas at the NJ Mill.  The Production Ores will be dumped by Gold Hill
at sites designated by NJMC. Gold Hill represents and warrants (i) that it will
have at the time of delivery good right and lawful authority to remove,
transport, and deliver such Production Ores to NJMC; (ii) that it will have good
title





--------------------------------------------------------------------------------

and lawful possession of such Production Ores; and (iii) that such Production
Ores will be free of any legal encumbrances except any royalty obligations or
liens related to the financing or lease of the Golden Chest Mine, which shall be
Gold Hill’s duty to discharge.  Gold Hill will advise NJMC periodically of its
anticipated schedule of production of Production Ores and corresponding
deliveries to NJMC.




3.2

STANDARDS. Production Ores delivered by Gold Hill must be able to be crushed and
ground in the NJ Mill. Rocks larger than the 12-inch NJ Mill grizzly cannot be
fed to the crusher will be stockpiled for return to Gold Hill or broken at Gold
Hill’s expense. Material must also be as clean as reasonably possible, free of
wood, vegetation, scrap metal, and other debris (“Ore Quality Standards”) in
order to ensure favorable processing  rate by NJMC for crushing, grinding and
Milling. Any issues with production ores that cause NJMC problems are to be
reported on a daily basis so that issues can be resolved. The report will be to
Gold Hill representative. Ores will be segregated if they are causing production
issues and brought to Gold Hill representatives attention. Some blending of clay
type material may be required. NJMC will allocate space so materials can be
segregated as required for optimum production. There will be some tramp metal.
It is incumbent on both parties to work closely together and insure the ore
stream can be effectively processed.




 Gold Hill will report any potential issues in loads when delivered. This report
will include notification of timbers, large rocks, and clay minerals. Deficient
ores are those ores that cannot be effectively processed. NJMC must give notice
to Gold Hill of the existence of any Deficient Ores and its election not to
accept them for Milling daily but no later than five (5) days after such
Deficient Ores are delivered at the NJ Mill. If NJMC does not give such notice
within the prescribed time, NJMC will be deemed to have accepted such Deficient
Ores for treatment notwithstanding that they fail to meet the Ore Quality
Standards. Any Deficient Ores rejected by NJMC will remain segregated and left
for pickup by Gold Hill. Gold Hill shall load and remove such Deficient Ores
within ten (10) days after receiving the aforementioned notice from NJMC.
 Production Ores that meet the Ore Quality Standards and Production Ores that
are accepted by NJMC for Milling notwithstanding that they are determined to be
Deficient Ores are referred to herein as "Treatment Ores".




3.3

WEIGHING AND SAMPLING PROCEDURES. Gold Hill will weigh all trucks prior to
delivery. A Copy of weigh tickets will be provided to New Jersey. All weighing
and sampling of Production Ores at the NJ Mill will be conducted by NJMC in
accordance with NJMC's standard operational procedures at the NJ Mill, applied
consistently to Production Ores.




3.4

LIABILITIES. NJMC shall provide Gold Hill with copies of NJMC's applicable
safety standards in respect of the entry of Gold Hill's delivery trucks upon the
NJ Mill property and dumping of Production Ores and retrieval of Deficient Ores,
and Gold Hill shall ensure that such safety standards are complied with. Gold
Hill shall be responsible for, and shall Indemnify NJMC in respect of, any
claims, damages, losses, or liabilities arising from Gold Hill's activities upon
the NJ Mill property.




3.5

PERMITS AND LICENSES; GENERAL INDEMNIFICATION. Gold Hill shall obtain all
permits and Licenses required under applicable Legal Requirements, and shall be
responsible for compliance with all other applicable Legal Requirements, in
respect of mining, storing, loading, hauling, and delivering Production Ores to
the point where they are dumped into stockpile at the NJ Mill. Gold Hill shall,
upon written request by NJMC, supply NJMC with appropriate evidence that it has
the permits and Licenses required to be obtained by Gold Hill. Gold Hill shall
Indemnify NJMC in respect of any claims, damages, losses, and liabilities
arising from Gold Hill's failure to obtain and/or comply with such permits and
Licenses or with such other Legal Requirements and in respect of any other
claims, damages, losses, and liabilities arising in respect of the Production
Ores prior to delivery by Gold Hill pursuant to Section 3.1. NJMC shall, upon
written request by Gold Hill, supply Gold Hill with appropriate evidence that it
has the permits and Licenses required to be obtained by NJMC to operate the
mill. NJMC shall





--------------------------------------------------------------------------------

Indemnify Gold Hill in respect of any claims, damages, losses, and liabilities
arising from NJMC’s failure to obtain and/or comply with such permits and
Licenses or with such other Legal Requirements and in respect of any other
claims, damages, losses, and liabilities arising in respect of Milling operation
by NJMC pursuant in Section 4.1.




ARTICLE 4

MILLING OF TREATMENT ORES BY NJMC




4.1

MILLING BY NJMC. NJMC shall, subject to Section 9.5 with respect to Force
Majeure, perform Milling of any Treatment Ores delivered by Gold Hill pursuant
to Sections 3.1 and 3.2.  Based upon its current milling capacity, NJMC
estimates that such Milling of the Treatment Ores will be at a rate of three
hundred and sixty (360) Tonnes per day for twenty-five (25) days per calendar
month, and will make such capacity available for Milling the Treatment Ore.  The
360-Tonne Milling capacity available for the processing of Gold Hill’s Treatment
Ore may be decreased only in the event the Milling capacity of the NJ Mill is
required to meet the processing needs of Crescent Silver for ore from the
Crescent Mine in Shoshone County, Idaho.  Notwithstanding the foregoing, in no
event will the Milling capacity available to process Gold Hill’s Treatment Ores
at the NJ Mill be less than three thousand (3,000) Tons per calendar month.
 NJMC shall not be obligated to perform Milling of Treatment Ores at a rate in
excess of three hundred and sixty (360) Tonnes per operating day. If milling
rates are reduced by NJMC then minimum payments in section 5.3 are waived and
penalty charges for reduced rate are waived.




4.2

GRADES. NJMC will determine feed Grades in accordance with NJMC's standard
practices.  These practices will be provided to Gold Hill. At the request of
Gold Hill, a split of each sample will be obtained and provided to Gold Hill.
NJMC will perform assays of such samples in accordance with NJMC's standard
practices and at the request of Gold Hill will retain an additional split of
pre-assay pulps for Gold Hill.




4.3

REFINING OR SMELTING OR OTHER PROCESSING OF PRODUCTS. NJMC shall load the
Concentrate Products recovered after the completion of Milling of Treatment Ores
on trucks for delivery to a refinery or smelter of Gold Hill’s choice. Gold Hill
shall be responsible for selecting a refinery or smelter, arranging and insuring
shipment of the Concentrate Products, and the costs of shipping, insuring and
refining or smelting the Concentrate Products.




4.4

RECOVERY OF GOLD. NJMC shall attempt in good faith to maximize the recovery of
gold and silver contained in the Treatment Ores by utilizing good practices at
the NJ Mill, subject to Gold Hill's obligation to satisfy the Ore Quality
Standards, but shall not be required to modify the NJ Mill or to implement
procedures that differ significantly from the currently configured flotation
circuit. NJMC will consider in good faith proposals made by Gold Hill for
modification of the NJ Mill or implementation of procedures that differ
significantly from the currently configured flotation circuit for the purpose of
enhancing the recovery of gold from Golden Chest Mine Treatment Ores such as the
addition of a gravity gold recovery circuit to the ball mill cyclone underflow
stream proposed by NJMC.  Prior to Gold Hill considering the gravity circuit
NJMC must provide documentation supporting investment. Any such modifications or
implementations of new procedures, other than proposed gravity addition would be
achieved at Gold Hill's sole cost and would be evaluated with consideration
given to adverse effects upon the efficiency, schedule, and costs of processing
NJMC's ores.




4.5

STANDARD OF CARE. NJMC shall in good faith perform Milling in accordance with
good metallurgical practices but shall have no liability to Gold Hill for losses
of metals contained in Treatment Ores that are Fed to Process or for any act or
omission in the course of Milling resulting in





--------------------------------------------------------------------------------

damage, loss, cost, or expense to Gold Hill except to the extent caused by
NJMC’s negligence or willful misconduct.




4.6

TITLE TO ORES IN PROCESS. Title to Production Ores delivered by Gold Hill
pursuant to Section 3.1, to Deficient Ores, to Treatment Ores Fed to Process, to
Products, and constituents thereof derived during Milling and refining shall
remain with Gold Hill except for constituents that are discarded as mill
tailings or other forms of waste. Title to constituents discarded as mill
tailings or other forms of waste shall pass to NJMC when they are segregated
from other constituent products that are retained for further treatment in the
Milling process.




4.7

ACCESS. NJMC shall allow representatives of Gold Hill to enter the NJ Mill at
reasonable times and hours and subject to compliance with all applicable laws,
regulations and safety policies, for the purpose of reasonably monitoring and
inspecting the Milling operations in respect of this Agreement; provided,
however, that Gold Hill shall Indemnify NJMC in respect of any claims, damages,
losses, or liabilities resulting from such inspections. In addition, any such
representative shall, if requested by NJMC, execute a written waiver releasing
NJMC from liability for personal injury or property damage experienced by such
representative while on the premises.




4.8

LICENSES; GENERAL INDEMNIFICATION. Subject to Gold Hill's obligations to load
and remove Deficient Ores in Section 3.2, NJMC shall obtain all Licenses
required under applicable Legal Requirements, and shall be responsible for
compliance with all other applicable Legal Requirements, in respect of storing,
handling, and Milling Production Ores after they are delivered by Gold Hill
pursuant to Section 3.1, including the discarding of tailings and other waste
products generated during Milling. Subject to Section 4.5, NJMC shall Indemnify
Gold Hill in respect of any claims, damages, losses, and liabilities arising
from NJMC's failure to obtain and/or comply with such Licenses or with such
other Legal Requirements and in respect of any other claims, damages, losses,
and liabilities arising from Milling of Production Ores after the delivery
thereof by Gold Hill pursuant to Section 3.1 and prior to delivery of Products
to the refinery pursuant to Section 4.3 as to such Products.




4.9

INDEPENDENT CONTRACTOR. NJMC is and shall be an independent contractor in the
performance of the services to be rendered by it under this Agreement.




ARTICLE 5

TREATMENT CHARGES




5.1

CHARGES. Gold Hill shall pay NJMC the sum of  $42.00 for each Tonne of Treatment
Ore Fed to Process (the "Tonnage Charge"), except during the Ramp-Up Period when
the Tonnage Charge will be fixed at $50.00 per tonne. In the event that the NJ
Mill utilization is less that 360 Tonnes per day for twenty five (25) days
during a calendar month as a result of Gold Hill’s failure to supply adequate
Production Ore, except during the Ramp-Up Period, then the Tonnage Charge shall
be increased in accordance with the cost curve table attached hereto as Exhibit
B.  The weight of Treatment Ores Fed to Process shall be determined by NJMC in
accordance with NJMC's standard operational procedures at the NJ Mill.




5.2

TONNAGE CHARGE ADJUSTMENT.  The Tonnage Charge shall be subject to adjustment on
January 1, 2015, and every two years thereafter throughout the term of this
Agreement.  The Tonnage Charge shall be adjusted by the percentage increase or
decrease, if any, in the Consumer Price Index since the date of the previous
Tonnage Charge adjustment (or in the case of the first adjustment on January 1,
2015, since the Effective Date).  The Consumer Price Index for this purpose
shall be the “Consumer Price Index For All Urban Consumers - all items”, (herein
the "CPI") published monthly by the Bureau of Labor and Statistics at
www.bls.gov.  If publication of said CPI should cease,





--------------------------------------------------------------------------------

such periodic percentage increase or decrease, as the case may be, shall be
determined by reference to such similar index as shall replace it, or as agreed
upon in writing by the parties.  




5.3

ADVANCED PAYMENT. Immediately prior to the beginning of the “Ramp-Up Period”
Gold Hill will make a working capital loan (the “Advanced Payment”) in the
amount of Two Hundred Thousand Dollars (200,000.00) to NJMC.  The Ramp-Up Period
shall begin the day of NJMC’s receipt of the Advanced Payment, or such other
date as agreed to by NJMC and Gold Hill. NJMC shall repay the Advanced Payment
in six equal monthly payments to be deducted from the Tonnage Charge during the
first six months following completion of the Ramp-Up Period. In the event the
Agreement is terminated in accordance with Article 6 and a portion of the
Advanced Payment has not been repaid, such amount shall be deducted from the
outstanding Tonnage Charge or returned to Gold Hill.




 5.4

PAYMENT PROCEDURES. NJMC shall bill Gold Hill for the payments due under
Sections 5.1 in excess of the Advanced Payment monthly. Payment shall be due
within ten (10) days after receipt of the payment notice.




5.5

DELAYS IN PAYMENT. Interest at the Prime Rate plus 3% shall be payable to NJMC
by Gold Hill on any delayed payments (or at the maximum rate permitted by law if
such interest exceeds such maximum rate). Notwithstanding any other provision
herein, if Gold Hill becomes more than forty-five (45) days delinquent with
respect to any payment due hereunder, then NJMC shall, without waiver of other
remedies, be entitled to suspend Milling of Treatment Ores until such
delinquency has been properly cured.




5.6

RECORDS AND AUDIT. NJMC shall maintain full, complete, and accurate books,
records, and accounts with respect to the testing of the Production Ores and the
commingling, processing, and recovery of refined metals from the Treatment Ores
under this Agreement. Not more than four (4) times during each calendar year,
upon ten (10) days' prior notice from Gold Hill to NJMC, NJMC shall make such
books, records, and accounts available for inspection, copying, and/or for audit
by Gold Hill or its authorized representatives at NJMC’s offices and during
normal business hours. NJMC shall reimburse Gold Hill for the expense of the
audit if the audit determines that the charges incurred by Gold Hill under this
Agreement and or deliveries of refined metals to Gold Hill by NJMC under this
Agreement during the calendar year audited were inaccurate by more than three
and one-half percent (3.5%).  In any case, the charges and deliveries in
question shall be adjusted to reflect the results of the audit. A full and
complete copy of each such audit shall be provided to NJMC upon completion. If
any party disagrees with the result of any such audit, the disagreement shall be
resolved by binding arbitration as provided in Section 9.14.




ARTICLE 6

TERM AND TERMINATION




6.1

TERM. This Agreement is effective as of the Effective Date and shall continue,
subject to the possibility of earlier termination as provided herein, until
plans for the development of the Golden Chest Mine end or until operations at
the Gold Chest Mine permanently cease; provided, however, that such term shall
expire in any event upon the 5th anniversary of the Effective Date unless
extended by the Parties.




6.2

TERMINATION FOR CAUSES. Either Party may terminate this Agreement upon thirty
(30) days’ notice if any of the following events occur:




(a)

Production of Production Ores at the Golden Chest Mine has not for any reason
commenced by December 31, 2014.





--------------------------------------------------------------------------------




(b)

Production of Production Ores, once commenced, ceases for a continuous period of
twelve (12) months.




(c)

Gold Hill is unable to deliver Production Ores treatable economically at the NJ
Mill because of characteristics that do not comport with the Ore Quality
Standards or because of unforeseen adverse metallurgical characteristics.




The Parties may also terminate this Agreement at any time upon mutual written
consent.




6.3

TERMINATION WITHOUT CAUSE.  Gold Hill may terminate this Agreement without cause
upon sixty (60) days’ notice to NJMC.




6.4

PROCEDURES UPON TERMINATION. During the termination notice period provided for
in Section 6.3(c), Gold Hill may at its election continue to make deliveries of
Treatment Ores pursuant to Sections 3.1 and 3.2 and NJMC shall continue to
perform Milling of delivered Treatment Ores pursuant to Section 4.1. NJMC shall
cease Milling as of the effective date of termination except as necessary to
complete Milling of materials in process. Gold Hill shall remove any Production
Ores remaining in stockpile at the NJ Mill within thirty (30) days after the
effective date of termination.




ARTICLE 7

CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS




7.1

GENERAL. Except as provided in Section 7.2, Confidential Information shall not
be disclosed by any Party to any third party or the public without the prior
written consent of the other Party, which consent shall not be unreasonably
conditioned, withheld or delayed.




7.2

EXCEPTIONS. The consent required by Section 7.1 shall not apply to a disclosure
of Confidential Information:




(a)

To government agencies as required by applicable Legal Requirements.




(b)

To employees or to an Affiliate, consultant, contractor or subcontractor of a
Party that has a bona fide need to be informed.




(c)

To a governmental agency, stock exchange, or to the public which the disclosing
Party believes in good faith is required by pertinent law or regulation or the
rules of any stock exchange.




(d)

To actual or potential lenders, underwriters, or investors, who have a bona fide
need or right to be informed.




(e)

To independent accountants or legal counsel engaged by a Party for the purpose
only of enabling such accountants or legal counsel to give appropriate advice to
the Party in respect of matters arising under this Agreement.




In any case to which any of Sections 7.2(a), (c), or (d) is applicable, the
disclosing Party shall give notice to the other Party concurrently with the
making of such disclosure. As to any disclosure pursuant to Section 7.2 (b),
(d), or (e), only such Confidential Information as such third party shall have a
legitimate business need to know shall be disclosed and in the case of Section
7.2(d) such third party shall first agree in writing to protect the Confidential
Information from further disclosure to the same extent as





--------------------------------------------------------------------------------

the Parties are obligated under this Article 7. Each Party shall be responsible
for ensuring that any Confidential Information disclosed pursuant to Sections
7.2(b) or (e) is kept confidential by the recipients.




7. 3

PUBLIC ANNOUNCEMENTS. Each Party shall, in advance of making, or any of its
Affiliates making, a public announcement to a stock exchange or otherwise
concerning Milling operations, advise the other Party of the text of the
proposed report and provide the other Party with the opportunity to make comment
upon the form and content thereof before the same is issued; provided, however,
that a Party or an Affiliate may make a public disclosure it believes in good
faith is required by applicable law or any listing or trading agreement
concerning the publicly traded securities of its direct or indirect parent (in
which case the disclosing Party will use its reasonable best efforts to advise
the other Party prior to the disclosure). If the other Party does not respond
within forty-eight hours (excluding weekends and holidays) or such lesser time
specified as the maximum by the issuing Party or Affiliate, the announcement or
report may be issued. The final text of same, and timing, manner, and mode of
release, shall be the sole responsibility of the issuing Party who shall
Indemnify the other Party harmless in respect of any claims, damages, losses,
and liabilities arising therefrom.




7.4

DURATION OF CONFIDENTIALITY. The provisions of this Article 7 shall apply during
the term of this Agreement and for one year following termination of this
Agreement pursuant to Article 6.




ARTICLE 8

REPRESENTATIONS OF THE PARTIES




8.1

REPRESENTATIONS OF PARTIES. As of the Effective Date and at all times while this
Agreement remains in effect, NJMC warrants and represents to Gold Hill and Gold
Hill warrants and represents to NJMC that:




(a)

It is duly organized and in good standing in its place of incorporation;




(b)

It has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and all corporate and other actions required to
authorize it to enter into and perform this Agreement have been properly taken;




(c)

It will not breach any other agreement or arrangement by entering into or
performing this Agreement;




(d)

It is not subject to any governmental order, judgment, decree, debarment,
sanction or law that would preclude the execution or implementation of this
Agreement;




(e)

This Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms; provided, however, that no
representation is made as to (i) the remedy of specific performance or other
equitable remedies for the enforcement of this Agreement, or (ii) limitations on
remedies established by applicable bankruptcy, insolvency, moratorium, and other
similar laws affecting generally the rights of creditors and secured parties;




(f)

To the best of its knowledge after reasonable inquiry, the execution, delivery,
and performance of this Agreement will not violate any provision of any
indenture, agreement, or other instrument to which it is a party or by which its
properties are bound, except for such matters as would not have a material
adverse effect on this Agreement taken as a whole;








--------------------------------------------------------------------------------



(g)

To the best of its knowledge after reasonable inquiry, it has obtained all
consents, approvals, or authorizations required by a Governmental Authority or
other Person in connection with its execution and performance of this Agreement;
and




(h)

It has incurred no obligation or liability, contingent or otherwise, for
brokers' or finders' fees or the like that will in any way become an obligation
of, or result in a valid claim against, the other Party with respect to the
matters provided for in this Agreement.




8.2

INDEMNIFICATION. Each of the Parties shall Indemnify the other in respect of any
claims, damages, losses, and liabilities that are a result of any breach by such
Party of its representations and warranties under Section 8.1 and in the case of
Gold Hill for any breach of its representations and warranties under Section
3.1.




ARTICLE 9

GENERAL PROVISIONS




9.1

NOTICES. All notices, payments and other required communications ("Notices") to
the Parties shall be in writing, and shall be addressed respectively as follows:










NJMC:




[Intentionally Omitted]




Gold Hill:




[Intentionally Omitted]

With copy to:




[Intentionally Omitted]




All Notices shall be given (i) by personal delivery to the Party, or (ii) by
telecopier, or (iii) by certified mail return receipt requested. All Notices
shall be effective and shall be deemed delivered (i) if by personal delivery, on
the date of delivery if delivered during normal business hours, and if not
delivered during normal business hours, on the next business day following
delivery, (ii) if by telecopier, on the next business day following receipt, and
(iii) if solely by mail, on the next business day after actual receipt. A Party
may change its address by Notice to the other Party.




9.2

ASSIGNMENT. This Agreement may be freely assigned to an Affiliate of a Party.
 No Party may assign its interest in this Agreement to a non-Affiliate third
party without the prior written consent of the other Party, which consent shall
not be unreasonably conditioned, withheld or delayed. This Agreement shall be
binding upon and inure to the benefit of the respective successors and permitted
assigns of the Parties.




9.3

WAIVER. The failure of a Party to insist upon the strict performance of any
provision of this Agreement, or to exercise any right, power or remedy upon a
breach hereof, shall not constitute a waiver of any provision of this Agreement
or limit the Party's right thereafter to enforce any provision or exercise any
right.








--------------------------------------------------------------------------------



9.4

MODIFICATION. No modification of this Agreement shall be valid unless made in
writing and duly executed by the Parties.




9.5

FORCE MAJEURE. Except for the obligation to make payments when due hereunder,
the obligations of a Party shall be suspended to the extent and for the period
that performance is prevented by any cause other than lack of funds, whether
foreseeable or unforeseeable, beyond its reasonable control, including, without
limitation, labor disputes (however arising and whether or not employee demands
are reasonable or within the power of the Party to grant); acts of God; laws,
regulations, orders, proclamations, instructions or requests of any government
or governmental entity; judgments or orders of any court; inability to obtain,
inability to obtain on reasonably acceptable terms, or unreasonable delays in
obtaining, any public or private license, permit or other authorization;
curtailment or suspension of activities to remedy or avoid an actual or alleged,
present or prospective violation of federal, state or local environmental
standards; acts of war or conditions arising out of or attributable to war,
whether declared or undeclared; riot, civil strife, insurrection or rebellion;
fire, explosion, earthquake, storm, flood, sink holes, drought or other adverse
weather condition; delay or failure by suppliers or transporters of materials,
parts, supplies, services or equipment or by contractors' or subcontractors'
shortage of, or inability to obtain, labor, transportation, materials,
machinery, equipment, supplies, utilities or services; accidents; breakdown of
equipment, machinery or facilities; or any other cause, whether similar or
dissimilar to the foregoing ("Force Majeure”). The time for performance of all
obligations hereunder (except for the obligation to make payments when due)
shall be extended for a period equivalent to any period(s) of Force Majeure, as
described above. The affected Party shall promptly give notice to the other
Party of the suspension of performance, stating therein the nature of the
suspension, the reasons therefor, and the expected duration thereof. The
affected Party shall resume performance as soon as reasonably possible,
provided, however, that the affected Party shall not be required to settle any
strikes, lockouts, or other labor difficulties in a manner that is not
acceptable to the affected Party. Provided further, in the event the period of
force majeure continues for more than one (1) year, either Party may, upon
thirty (30) days advance written notice to the other party, terminate this
Agreement.




9.6

DEFAULT.  The Party defaulting under this Agreement shall be referred to as the
"Defaulting Party" and the other Party shall be referred to as the
"Non-Defaulting Party." The Non-Defaulting Party shall have the right to give
the Defaulting Party a written Notice of Default, which shall describe the
default in reasonable detail and state the date by which the default must be
cured, which date shall be at least thirty (30) days after receipt of the Notice
of Default, except in the case of a failure to advance funds, in which case the
date shall be ten (10) days after receipt of the Notice of Default.  Failure of
the Non-Defaulting Party to give a Notice of Default shall not release the
Defaulting Party from any of its duties under this Agreement. If within the
applicable notice period the Defaulting Party cures the default, or if the
failure is one (other than the failure to make payments) that cannot in good
faith be corrected within such period and the Defaulting Party begins to correct
the default within the applicable notice period and continues corrective efforts
with reasonable diligence until a cure is effected, the Notice of Default shall
be inoperative. If, within the specified period, the Defaulting Party does not
cure the default or begin to cure the default as provided above, the
Non-Defaulting Party at the expiration of the applicable period may pursue its
remedies; provided, however, that if the Defaulting Party in good faith contests
the alleged default, the Defaulting Party may give notice of the contest to the
Non-Defaulting Party within the applicable notice period. If such notice is
given, the Parties shall proceed to arbitration pursuant to Section 9.14 to
determine whether the Defaulting Party is in fact in default. If the
arbitrator(s) finds that the default alleged in the Non-Defaulting Party's
notice occurred and that the Defaulting Party contested the alleged default in
good faith, the Defaulting Party shall have thirty (30) days after the date of
such finding to cure the default in accordance with the provisions of this
Section 9.6.




9.7

GOVERNING LAW; CONSENT TO JURISDICTION. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Idaho.  The Parties
hereto hereby





--------------------------------------------------------------------------------

irrevocably attorn and submit to the non-exclusive jurisdiction of the courts of
Idaho, respecting all matters relating to this Agreement concerning the rights
and obligations of the Parties hereunder.




9.8

RULE AGAINST PERPETUITIES. If any provision of this Agreement would violate the
Rule Against Perpetuities or some analogous statutory provision or any other
statutory or common law rule imposing time limits, then such provision shall
continue only until 21 years, less one day, after the death of all the
individuals who execute this Agreement on behalf of the Parties or shall
otherwise be reformed to the extent necessary to render this Agreement
enforceable.




9.9

FURTHER ASSURANCES. Each of the Parties agrees to take from time to time such
actions and execute such additional instruments as may be reasonably necessary
or convenient to implement and carry out the intent and purpose of this
Agreement.




9.10

SURVIVAL OF TERMS AND CONDITIONS. Provisions of this Agreement which by their
context continue beyond termination, shall survive the termination of this
Agreement to the full extent necessary for their enforcement and the protection
of the Party in whose favor they run.




9.11

ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
Parties and supersedes all prior agreements and understandings, whether written
or verbal, between the Parties relating to the subject matter hereof.




9.12

INTERPRETATION. The headings in this Agreement are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
References to Articles and Sections herein shall be to Articles and Sections of
this Agreement unless otherwise specified. In the event of any conflict between
this Agreement and any Exhibit attached hereto, the terms of this Agreement
shall be controlling. Wherever the term "including" is used, it shall be deemed
to mean "including without limitation," and wherever the phrase "which shall
include" is used, it shall mean "which shall include, without limitation." Time
shall be of the essence of this Agreement. By entering into this Agreement, no
Party has created any obligation for the benefit of any third party, promised
any performance to any third party, or otherwise created or vested in any third
party a right to enforce all or any portion of this Agreement except in respect
of indemnifications specifically extending to third parties.




9.13

SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law.
If any provision of this Agreement shall be or becomes prohibited or invalid in
whole or in part for any reason whatsoever, that provision shall be ineffective
only to the extent of such prohibition or invalidity without invalidating the
remaining portion of that provision or the remaining provisions of this
Agreement and the Parties shall enter into such agreements and arrangements as
may be necessary to give effect to their intentions hereunder.




9.14

ARBITRATION. Any controversy, dispute or claim arising out of or from this
lease, or alleged breach thereof, shall be settled by arbitration pursuant to
the Uniform Arbitration Act of the State of Idaho (§§7-901, et.seq., Idaho Code)
as amended and as in effect on the date either party commences arbitration
proceedings.  Said Act shall control the substantive and procedural aspects of
the proceedings unless otherwise agreed in this lease. Judicial review may be
had pursuant to said Act.  




(a)

Proceedings shall be initiated by the complaining party serving upon the other
party a complaint, as would be done in court proceedings.  The allegations
regarding the circumstances giving rise to the issues to be arbitrated shall be
stated in detail and with particularity.  The party upon whom the complaint is
served shall answer or otherwise respond with a pleading just as is required by
the Idaho Rules of Civil Procedure for a





--------------------------------------------------------------------------------

court action.  Except, however, the response shall be served upon the initiating
party within 30 days from the date of service of the complaint.




(b)

The parties shall agree upon an arbitrator, who shall be a retired State of
Idaho District Court judge (not a retired Magistrate) who is neutral, competent
and willing to serve and, if possible, who has experience in cases involving
mining and mining contracts.  Should the parties fail to reach agreement within
20 days from the date proceedings are initiated, either party may apply to the
court for appointment of an arbitrator who meets the criteria set forth herein
pursuant to the provisions of section 7-903 Idaho Code.




(c)

Prehearing discovery shall not be allowed except upon order of the arbitrator
for good cause shown, the parties being in agreement that the expense and time
associated with discovery should be minimized, and that this desire should,
however, be balanced against the need for each party to be able to effectively
present its case.




(d)

Each party to the arbitration proceedings shall bear one-half of the
arbitrator’s fees and expenses, which shall be promptly paid by each party
monthly within 15 days from the submission by the arbitrator to the parties of
his reasonably detailed and itemized statement for services rendered, which
statement shall be submitted by the arbitrator at the end of the month.




(e)

Teach party shall bear its own attorney’s fees and costs of litigation for the
proceedings before the arbitrator.  This subparagraph (e) is not applicable to
court proceedings, in which event the parties recognize that applicable law
shall govern and the matter will be decided by the court.




9.15

COUNTERPARTS. This Agreement may be executed in counterparts, all of which taken
together shall constitute a single and complete contract.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.




"NJMC"

"Gold Hill"




New Jersey Mining Company,

Gold Hill Reclamation and Mining, Inc.

an Idaho corporation

an Idaho corporation










By: /s/Grant A. Brackebusch

By: /s/Christopher Guill

Grant A. Brackebusch

Christopher W. Guill

Title: Manager

Title: Manager

Date: 5/22/2014

Date: 6/22/2014





--------------------------------------------------------------------------------

EXHIBIT A

to

Milling Agreement

between

Gold Hill Reclamation and Mining, Inc.

and New Jersey Mining Company







DESCRIPTION OF GOLDEN CHEST MINE, SKOOKUM SHOOT




Gold Hill will be mining the Skookum Shoot within the Golden Chest Mine defined
as:




·

Within and adjacent to the Idaho Vein

·

Northward along strike to Coordinate 5274700N

·

Southward along strike to Coordinate 52743300N

·

Up-dip to the 3 Level, which is expected to be about 915m elevation

·

Open down-dip

The Skookum Shoot is located on the following patented mining claims:




A.D. Coplen, No. 2, and Thomas Kearn Mining Claims, M.S. 995 situated in the
Summit Mining District in Section 4, Township 49 North, Range 5 East, B.M.
Shoshone County, State of Idaho. Patent recorded in Book 4, Deeds, at page 533.




Paymaster Patented Mining Claim, M.S. 1078 situated in the Summit Mining
District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County,
State of Idaho. Patent recorded in Book A, Patents, at page 1.




Coumerilh Fraction Patented Mining Claim, M.S. 1162 situated in the Summit
Mining District in Section 4, Township 49  North, Range 5 East, B.M., Shoshone
County, State of Idaho.

Patent recorded in Book A, Patents, at page 7.




Red Star Patented Mining Claim, M.S. 1745 situated in the Summit Mining District
in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County, State of
Idaho. Patent recorded in Book A, Patents, at pate 364.




Jim and Timberking Patented Mining Claims, M.S. 1732 situated in the Summit
Mining District in Section 4, Township 49 North, Range 5 East, B.M. Shoshone
County, State of Idaho. Patent recorded in Book A, Patents, at page 391.




Stevens Bar Patented Mining Claim, M.S. 1735 situated in the Summit Mining
District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County,
State of Idaho. Patent recorded in Book 26, Deeds, at page 481.




















--------------------------------------------------------------------------------













EXHIBIT B

to

Milling Agreement

between

Gold Hill Reclamation and Mining, Inc.

and New Jersey Mining Company







COST CURVE TABLE




(Intentionally Omitted)












